Citation Nr: 0833846	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1971 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in New Orleans, Louisiana, that denied the above 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects at the time of the veteran's claim for a 
TDIU, service connection was in effect for right ankle 
fusion, rated as 20 percent disabling; degenerative joint 
disease of the lumbosacral spine, rated as 10 percent 
disabling; degenerative joint disease of the right elbow, 
rated as 10 percent disabling; degenerative joint disease of 
the left shoulder, rated as 10 percent disabling; 
degenerative joint disease of the right hip, rated as 10 
percent disabling; degenerative joint disease of the left 
hip, rated as 10 percent disabling; degenerative joint 
disease of the right knee, rated as 10 percent disabling; and 
degenerative joint disease of the left knee, rated as 10 
percent disabling.  The combined disability rating for 
compensation was 70 percent.  The veteran's combined 
disability rating is for disabilities which appear to be of 
common etiology, thus satisfying the criteria that he has a 
single condition rated as 40 percent disabling and a combined 
disability evaluation of at least 70 percent.  As such, the 
veteran's service-connected disabilities satisfy the criteria 
set forth in 38 C.F.R. § 4.16(a) (2007).

A June 2003 VA examination report reflects that the examiner 
indicated that the veteran had only one service-connected 
disability, which was the fracture of the right ankle, which 
was fused.  He opined that the disability should not give him 
any pain or discomfort and should not prevent him from 
working or holding a full-time job because most people his 
age had mild degenerative joint disease.  The Board finds 
this opinion is inadequate as the record at the time of the 
examination shows that service connection was in effect for 
multiple service-connected disabilities.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Additionally, in the Informal Hearing Presentation dated in 
September 2008, the veteran's representative asserted that 
the veteran's disabilities had increased in severity since 
the most recent June 2003 VA examination.  As such, because 
the veteran is not employed and his service-connected 
disabilities appear to satisfy the percentage requirements 
set forth in 38 C.F.R. § 4.16(a), the Board finds that VA 
must obtain a contemporaneous medical opinion to determine 
the current nature of his service-connected disabilities, and 
whether it is at least as likely as not that his service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  Thus, the Board has no 
discretion and must remand this matter to afford the veteran 
a VA examination, the report of which must address the above 
inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 
12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the veteran for 
an appropriate VA examination so as to 
ascertain the current nature and severity 
of each of his service-connected 
disabilities.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  Thereafter, 
the examiner should opine as to whether, 
without regard to the veteran's age or the 
impact of any non-service-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  
In so doing, it is requested that the 
examiner consider and reconcile any 
additional opinions of record or any 
contradictory evidence regarding the 
above.

2.  The RO/AMC shall readjudicate the 
veteran's claim on appeal, with 
consideration of the provisions of 38 
C.F.R. § 4.16(a) and (b).  If the 
determination of the claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board. Thereafter, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

